PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/912,619
Filing Date: 6 Mar 2018
Appellant(s): Jensen et al.



__________________
Patrick Stanzione
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 October 2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7 - 8, 12 and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al., US Pub. 2009/0254930 A1 (hereinafter Lo) in view of Delia et al., US Pub. 2009/0034604 A1 (hereinafter Delia).

Claims 2, 9, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia as applied to claims 1 and 12 above, and further in view of Wagner, US Pub. 2012/0023453 A1 (hereinafter Wagner).

Claims 3 - 4 and 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia as applied to claims 1 and 12 above, and further in view of Anwar, US Pub. 2002/0011990 A1 (hereinafter Anwar).

Claims 5 - 6, 16 - 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia as applied to claims 1 and 12 above, and further in view of Villani et al., US Pub. 2012/0124389 A1 (hereinafter Villani).

s 10 - 11 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia and Wagner as applied to claims 9 and 20 above, and further in view of Rhoads et al., US Pub. 2002/0012443 A1 (hereinafter Rhoads).

Claims 24 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia and Morten et al., US Pub. 2005/0120125 A1 (hereinafter Morten).

Claims 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia and Morten as applied to claim 24 above, and further in view of Villani.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia, Morten and Villani as applied to claim 27 above, and further in view of Karanth et al., US Pub. 2017/0337600 A1 (hereinafter Karanth).

Claims 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia and Morten as applied to claim 24 above, and further in view of Wagner.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia and Morten as applied to claim 24 above, and further in view of Karanth.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia, Morten and Karanth as applied to claim 32 above, and further in view of Peterka, US Pub. 2002/0138826 A1 (hereinafter Peterka) and Villani.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia, Morten , Karanth, Peterka and Villani as applied to claim 33 above, and further in view of Dads et al., US Pub. 2012/0284427 A1 (hereinafter Dads).


(2) Response to Argument
	A. Introduction - 
Appellant's arguments with respect to the rejection of claims 1 – 35 under 35 U.S.C. §103(a) in Final Office Action mailed on May 8, 2020 as presented on pp. 7 – 12 of the Supplemental Appeal Brief dated 7 December 2020 (Brief) have been fully considered but they are not persuasive. 
Lo discloses that credits and coupons can be delivered to mobile user devices to be used to purchase rights to view broadcast content, ([0005]). These tokens (credits or coupons) can be used to purchase content as pay-per-time, or in increments, by decrementing tokens and then decrypting the purchased content, ([0038] and [0055]-[0056]). Lo further illustrates in Fig. 7 various types of transactions which include pay-per-time (PPT) live which allows time-based consumption of live content, ([0085]). Being able to purchase live content on a pay-per-time basis is monetizing increments of streaming video content as claimed.
Appellant argues that Lo does not disclose a system which monetizes increments of video.  Appellant insists that Lo discloses that a potential customer is allowed “to only view, from the beginning, an amount of a broadcast program until the credit or token expires”, (Brief pp. 8 – 9) and “the user must watch the entire TV program once activated,” (Brief p. 10).   Examiner respectfully disagrees.  Lo discloses pay-per-time.  Fig. 1 illustrates that users can request to purchase pay-per-time PPT tokens, step 108. The mobile broadcast service provider sells the requested tokens, step 110, to the requesting users, ([0055]). Therefore, users are able to access content by purchasing PPT tokens.  Appellant specifically argues that para. 58 of Lo has nothing to do with the limitations of Claim 1.  Examiner did not, in fact, cite para. 58 but rather cited para. 85 which describes Fig. 7 and discloses PPT options.
Appellant argues that paras. 44 and 55 of Lo do not disclose or suggest a system, separate from a mobile device, (Brief, pp. 9-10).  In response to Appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (a system, separate from a mobile device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the limitation “a system, separate from a mobile device” is not claimed.
Appellant argues that because a user must enter a key on the mobile device to access the sub-section desired, this is “simply not the same as, or even similar to ‘repealing the non-viewable state of streaming video content, in response to an input entered at any desired time at an interactive screen,’" (Brief p. 11).  Examiner respectfully disagrees.  Delia presents a method for subdividing audio/video content (Abstract). Delia discloses using sub-section identifiers of A/V content to selectively access individual segments of content, ([0009]). A viewer is able to select one or more available program sub-sections via an on screen menu or GUI, ([0021] and [0024]). The limitation “an input entered at any desired time” is broad and the BRI of this limitation could include the user selection of a desired sub-section of a program as disclosed by Delia ([0008] – [0009], [0021] and [0024]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Lo discloses repealing the non-viewable state of streaming video content and Delia discloses a user selecting sub-sections of a program via a GUI as presented in para. 50 of the Final Office Action mailed 8 May 2020 (Final OA).  
Because Delia allows a user to receive a discount on partial downloading of content as only the desired subsection of a program is selected, ([0020]), it would have been obvious to combine Lo and Delia as Lo is directed at pay-per-time viewing of content. It is the combination of Lo and Delia that discloses the limitations of independent Claims 1, 12 and 24, as presented in the Final OA.

B. Claims 1 and 7-8 Are Not Obvious under 35 U.S.C. § 103(a) in view of Lo and Delia

	1. Independent Claim 1
Appellant argues that Lo does not disclose a smart electronic device.  Examiner respectfully disagrees.  While “smart device” is a broad term, one of ordinary skill in the art recognizes that a smart electronic device is a device which includes a processor and memory.  Lo discloses a mobile device consisting of a processor 191 coupled to memory 192 with the processor being configurable by software instructions to perform a variety of functions, (Lo: Fig. 23 and [0121] – [0122]) including receiving and decrypting a content stream, (Lo: [0052]).
Appellant again argues that Lo does not teach or suggest monetizing increments of streaming video content (Brief pp. 13 – 17) and that “the broadcast system by Lo simply receives coupons, credits or tokens as a promotional gig or as a subscriber, and then can use these coupons, credits or tokens later in time by exchanging them to purchase goods or to decrypt a broadcasting program”, (Brief p.17).  While it is true the Lo discloses promotional and subscription based access to content, Lo also discloses that users may purchase pay-per-time tokens that may then be redeemed for programming content, (Lo: [0054] - [0055]), as previously presented above.  The prior art references should be considered as a whole.  MPEP 2141.01 (VI) states, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Appellant further argues that Lo does not teach a user interface, (Brief pp. 14 – 17).  Examiner respectfully disagrees.  The term “user interface” is broad and it appears that Appellant is applying a very narrow interpretation.  The broadest reasonable interpretation of "user interface" is software and/or hardware that allows a user to interface with a computing device and could include the mobile device of Lo which allows users to interact with mobile broadcast TV content. Even if a more narrow interpretation for “user interface” was adopted, Lo discloses a network component diagram of a mobile broadcast TV system as illustrated in Fig. 3, in which the mobile broadcast service provider 30 operates the broadcast network 80 that transmits mobile broadcast TV content to mobile devices 40, ([0064]). Users may communicate with, or interface with, the broadcast service provider and content providers using their mobile device 40 via websites maintained by the mobile broadcast service provider and content providers, ([0067]). Users communicate with, or interface with, the service provider 30 to purchase viewing tokens, ([0069]). 
In regards to the user interface, Appellant further argues that the mobile devices disclosed in Lo do not have interactive screens, (Brief p. 18).  Examiner respectfully disagrees.  Lo discloses a mobile device 40 which includes a display 193.  The user interacts with the screen of the mobile device via a “key pad or miniature keyboards and menu selection buttons or rocker switches for receiving user inputs”, (Lo: Fig. 3 and [0121]).  The BRI for the claimed interactive screen would include Lo’s disclosed mobile device including the display.
Appellant argues that a main feature of the invention is to allow a user of a smart electronic device to provide an input, such as a tap, swipe, or other type of input onto an interactive screen, (Brief pp. 19 – 20).  These features are not recited in independent Claim 1.  
Appellant argues that the system of Delia is not the same or even a similar technological endeavor as Lo, and as such, is not combinable with Lo (Brief p. 20). In response to Appellant’s argument that Delia is nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  MPEP 2141.01 (a) I states that "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In this case, Delia is from the same field of endeavor of digital broadcast programs (title). Delia discloses data streams of digital video broadcast and identifying sub-sections, ([0019]).  Additionally, Delia is reasonably pertinent to the problem faced by the inventor as Delia presents a method for subdividing audio/video content (Abstract). Delia discloses using sub-section identifiers of A/V content to selectively access individual segments of content, ([0009]) which allows a user to receive a discount on partial downloading of content as only the desired subsection of a program is selected, ([0020]). Therefore, Delia is analogous art.
Appellant argues that the Delia reference does not teach a user repealing a non-viewable state of streaming video (Brief pp. 20 – 22).  Examiner notes that this argument is moot as Examiner relies on Lo, the primary reference, to teach this limitation as explained above.
In response to Appellant's argument that any attempt to modify Lo with the teachings of Delia would destroy the intended purpose of Lo (Brief pp. 23 – 24), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Delia discloses that users are able to partially download data streams of a digital video broadcast for a discount over the price of downloading the entire program which allows the user to select only the desired subsections of a program ([0019] - [0020]). Lo discloses time-based consumption of live content via pay-per-time PPT live, ([0085]). Both Lo and Delia disclose accessing portions of content that are of interest to the user. Therefore, it would have been obvious to one of ordinary skill in the art to combine Lo and Delia as previously presented.

2. Dependent Claims 7-8
Appellant asserts that dependent Claims 7 – 8 are in condition for allowance because independent Claim 1 is purported to be allowable.  Examiner respectfully disagrees. Independent Claim 1 stands rejected as detailed above.  As Appellant has provided no further arguments in response to the rejection of dependent Claims 7 – 8 as presented in Final OA, the rejection of Claims 7 – 8 under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia is maintained.


C. Claim 12 is Not Obvious under 35 U.S.C. § 103(a) in view of Lo and Delia

Appellant’s arguments for independent Claim 12 (Brief pp. 24 – 30) are very similar to independent Claim 1 and include –
Lo does not disclose a user interface with an interactive screen
Lo does not disclose monetizing increments of streaming video content
Delia also does not disclose a user interface with an interactive screen
Delia is not the same as the technological endeavor of Lo
Modifying Lo with the teachings of Delia would destroy the intended purpose of Lo
Examiner’s response to these arguments is the same as those for Claim 1 which are presented above.

	1. Dependent Claims 18 - 19
Appellant asserts that dependent Claims 18 – 19 are in condition for allowance because independent Claim 12 is purported to be allowable.  Examiner respectfully disagrees. Independent Claim 12 stands rejected as detailed above.  As Appellant has provided no further arguments in response to the rejection of dependent Claims 18 – 19 as presented in Final OA, the rejection of Claims 18 – 19 under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia is maintained.

2. Dependent Claims 2, 9, 13 and 20
Appellant asserts that Wagner does not teach the limitation of Claims 2 and 13, (Brief pp. 30 – 33).  Specifically, Appellant argues that the tap gesture of Wagner applies to the user device and not a separate system generating a user interface. Wagner discloses that a tap gesture can be detected by a touch-sensitive screen on a device (Wagner: Fig. 5C, [0194] and [0199]).  The teaching of a tap gesture on a screen is what is relied upon in Wagner. It is the combination of Lo, Delia and Wagner that teaches the limitation of dependent Claims 2 and 13.  All claims in Appellant’s application including Claims 2 and 13 are silent regarding a separate system.
Appellant argues that Wagner does not teach the limitation of Claims 9 and 20, (Brief p. 31 – 34).  Wagner discloses that a device detects a tap gesture at a location on a touch screen and in response to the tap gesture a virtual keyboard is displayed, as claimed (Wagner: Fig. 5C, [0194] and [0199]).  It is the combination of Lo, Delia and Wagner that teaches the limitations of dependent Claims 9 and 20.



3. Dependent Claims 3 – 4 and 14 – 15
Appellant argues that because Anwar was filed in 2001, it is not associated with the Internet and therefore cannot teach the limitations of Claims 3 – 4 and 14 – 15 (Brief pp. 34 – 35).  Examiner respectfully disagrees.  Anwar discloses that the user swipes the screen in a circular motion to control the streamed video, (Anwar: Fig. 12c and [0056]), and that the system may be practiced with any suitable interface including voice control, (Anwar: [0062]).  It is the combination of Lo, Delia and Anwar which discloses the limitations of Claims 3 – 4 and 14 – 15.

4. Dependent Claims 5 – 6, 16 – 17 and 23
Appellant submits that Villani does not teach any of the limitations recited in independent Claim 1 and indicates that “the Examiner asserts at page 27 of the Final Office Action that: ‘the combined teaching of Lo, Delia and Morten disclose the system according to claim 1’”, (Brief pp. 35 – 36).  Examiner respectfully disagrees as Villani is not relied upon to teach the limitations of independent Claim 1 but is rather used in combination with Lo and Delia to teach the limitations of dependent Claims 5 – 6, 16 – 17 and 23.  Also, Examiner does not assert in the Final OA that Lo, Delia and Morten disclose the system according to Claim 1 as submitted by Appellant, (Brief p. 35).

5. Dependent Claims 10 – 11 and 21 – 22
Appellant argues that Rhoads does not teach the limitations of dependent Claims 10 – 11 and 21 – 22 (Brief pp. 36 – 40).  Examiner respectfully disagrees.  Rhoads discloses that to pay for requested video, user transfers tokens to the video provider via a user interface by such means as entering an amount of money in a dialog box, dropping/dragging icons representing tokens from a virtual wallet, clicking on an increment counter until a consumer has authorized a transfer of sufficient tokens, (Rhoads: [0126]).  It is the combination of Lo, Delia, Wagner and Rhoads which teaches the limitations of Claims 10 – 11 and 21 – 22.


D. Claim 24 is Not Obvious under 35 U.S.C. § 103(a) in view of Lo, Delia and Morten (US Publication 2005/0120125 Al)
Appellant argues that the combined teaching of Lo, Delia and Morten does not teach the limitations of independent Claim 24 (Brief pp. 40 – 49).  Similar to Appellant’s arguments with respect to independent Claims 1 and 12, Appellant attacks the Lo and Delia references individually when it is the combination of the references that teach the limitations of Claim 24.  Appellant again insists that neither Lo nor Delia teaches a user interface and that Lo and Delia are not combinable.  Examiner respectfully disagrees as presented above with respect to Claim 1.  
Appellant again argues that because Lo discloses a system in which content may be received via subscription or pay-per-view, that Lo does not disclose accessing increments of content.  Examiner respectfully disagrees.  In Fig. 7 and para. 85, Lo discloses that users can purchase pay-per-time PPT live to allow time-based consumption of live content or PPT playback to allow time-based consumption of non-live content and specifically discloses user token PPT live and user token PPT playback with the ability to purchase extra user tokens which can be added to the user purse.  Therefore, Lo discloses the ability to purchase increments of streaming video.
Appellant additionally argues that Lo does not disclose a server configured to deposit currency in the opened account from a financial account of the user, to dedicate a number of tokens to the user based on the amount of deposited currency, to deduct a token from the user's opened account each time the user inputs a request to view an increment of streaming video content from a video among a plurality of available streaming video options, and to provide the increment of streaming video content in a viewable state to the smart electronic device.  Examiner respectfully disagrees.  Lo discloses that tokens may be purchased by users and stored in an electronic wallet in the mobile device. As users watch mobile TV programs, tokens are deducted from the electronic wallet. User may purchase tokens on a pay-per-time basis to allow time based consumption of content. To view content on the mobile device, tokens are first decremented from the mobile device electronic purse before the content is decrypted and available for viewing. User may have an account and purchase tokens for viewing content. Once tokens are decremented from electronic wallet after a request for viewing content, mobile terminal is given access to encryption/decryption keys to access the content. Decryption keys may be configured to expire after a predetermined amount of time ([0051]-[0052], [0054], [0056], [0085] and [0092]).  The BRI of the above limitation could include the system taught by Lo.
Appellant’s arguments with regards to the Delia reference are similar to those of independent Claim 1.  Examiner respectfully disagrees as presented above with respect to Claim 1.
Finally, Appellant argues that Morten does not illustrate where a server generates a set of interface windows through a user interface and does not suggest the limitations lacking in both Lo and Delia, (Brief p. 48).  Examiner respectfully disagrees.  Morten discloses coming to the transaction server through a web page 800, (Morten: Fig. 6 and [0064]).  One of ordinary skill will understand that a web page is a window which can be accessed by a user through an interface.  In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Lo, Delia and Morten which discloses the limitations of independent Claim 24.


1. Dependent Claim 25
Appellant indicates that dependent Claim 25 is allowable as it depends from independent Claim 24 which is claimed to be allowable (Brief p. 49). Examiner respectfully disagrees. Independent Claim 24 stands rejected as detailed above.  As Appellant has provided no further arguments in response to the rejection of dependent Claim 25 as presented in Final OA, the rejection of Claim 25 under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia and Morten is maintained.


2. Dependent Claims 26 – 27
Appellant indicates that dependent Claims 26 - 27 are allowable as they depend from dependent Claim 25 which depends from independent Claim 24 which is claimed to be allowable (Brief pp. 49 – 50). Examiner respectfully disagrees.  Independent Claim 24 stands rejected as detailed above.  As Appellant has provided no further arguments in response to the rejection of dependent Claims 26 - 27 as presented in Final OA, the rejection of Claims 26 - 27 under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia, Morten and Villani is maintained.

3. Dependent Claim 28
Appellant indicates that dependent Claim 28 is allowable as it depends from dependent Claim 27 which depends from Claim 25 which depends from independent Claim 24 which is claimed to be allowable (Brief pp. 50 – 51). Examiner respectfully disagrees.  Independent Claim 24 stands rejected as detailed above.  As Appellant has provided no further arguments in response to the rejection of dependent Claim 28 as presented in Final OA, the rejection of Claim 28 under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia, Morten, Villani and Karanth is maintained.

Dependent Claims 29 – 31
Appellant asserts that Wagner does not teach the limitations as recited in Claims 29 – 31 and also does not teach the limitations in independent Claim 24 that are lacking in Lo, Delia and Morten (Brief pp. 52 – 55).  Examiner respectfully disagrees.  Wagner discloses that a contact module may detect a gesture input by a user when the touch-sensitive screen is touched which could include a finger swipe gesture, (Wagner [0061]).  Wagner also discloses that a device detects a tap gesture which includes a finger-down event followed by a finger-up event, (Wagner: Fig. 5C, [0061] and [0199]).  Independent Claim 24 is disclosed by the combination of Lo, Delia and Morten as detailed above and in the Final OA.

4. Dependent Claim 32
Appellant indicates that dependent Claim 32 is allowable as it depends from independent Claim 24 which is claimed to be allowable (Brief pp. 55 - 56). Examiner respectfully disagrees.  Independent Claim 24 stands rejected as detailed above.  As Appellant has provided no further arguments in response to the rejection of dependent Claim 32 as presented in the Final OA, the rejection of Claim 32 under 35 U.S.C. 103 as being unpatentable over Lo in view of Delia, Morten and Karanth is maintained.

5. Dependent Claims 33 and 35
Appellant submits that it would not be obvious to modify Lo in view of five additional references to result in Appellant’s invention as recited in Claims 33 and 35 and that neither Peterka nor Villani teach any of the limitations recited in independent Claim 24 and lacking in Lo, Delia, Morten and Karanth, (Brief pp. 56 – 57).  Examiner respectfully disagrees.  In response to appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Additionally, Peterka and Villani are relied upon to teach the limitations of Claims 33 and 35 as presented in the Final OA.  Independent Claim 24 is disclosed by the combination of Lo, Delia and Morten as detailed above and in the Final OA.

6. Dependent Claim 34
Appellant submits that it would not be obvious to modify Lo in view of six additional references to result in Appellant’s invention as recited in Claim 34 and that neither Peterka, Villani nor Dods teach any of the limitations recited in independent Claim 24 and lacking in Lo, Delia, Morten and Karanth, (Brief pp. 57 – 58).  Examiner respectfully disagrees.  In response to appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Additionally, Peterka, Villani and Dods are relied upon to teach the limitations of Claims 33 - 35 as presented in the Final OA.  Independent Claim 24 is disclosed by the combination of Lo, Delia and Morten as detailed above and in the Final OA.

Examiner Note - Compact Prosecution
The Examiner notes that in an attempt for compact prosecution, Examiner has previously, in Office Actions and interviews, drawn Appellant's attention to concepts in paragraphs 61 and 63 of the US PG Pub. 2019/0280792 A1 which do not appear to be taught by the art of record.  Examiner has indicated a willingness to have a discussion regarding incorporating such concepts, which are similar to Claims 2, 13 and 31, into the claims and has previously recommended that this course of action could move prosecution forward.  Appellant’s representative has refused such a proposals each time/WILLIAM J KIM/                                                                                                                                                                                                        .


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CYNTHIA M FOGG/Examiner, Art Unit 2421                                                                                                                                                                                                                                                                                                                                                                                                                11 February 2021

Conferees:
/WILLIAM J KIM/Primary Examiner, Art Unit 2421           
                                                                                                                                                                                             /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.